DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on October 27, 2022 is acknowledged.
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (GB2098264, cited in IDS).
Regarding Claim 11, Ito teaches a method for spin casting refractory concrete via a spin caster having a spin head (Abstract), the refractory concrete including a wet mix (Page 3, Lines 40-50- green concrete) and separate activator that is applied to the wet mix (Page 3, Lines 40-50- quick setting agent), the method comprising: 
transmitting both the wet mix and the activator to the spin head through separate channels (Fig. 2- central pipe 13 for green concrete; dry material supply cylinder 12 for quick setting agent); and 
applying the activator to the wet mix at the spin head (Page 1, Lines 49-50- admixing the first and second materials at the working field).

Regarding Claim 14, Ito further teaches transmitting through separate channels comprises transmitting the wet mix through a first channel and transmitting the activator through a second channel, the second channel arranged on an outside surface of the first channel (Fig. 2- central pipe 13 for green concrete; dry material supply cylinder 12 for quick setting agent).

Regarding Claim 15, Ito further teaches transmitting through separate channels comprises transmitting both the wet mix and the activator to the spin head through a double-wall tube defining first and second channels, wherein the wet mix is transmitted through the first channel and the activator is transmitted through the second channel (See Fig. 2- central pipe 13 for green concrete; dry material supply cylinder 12 for quick setting agent forming a double-wall tube).

Regarding Claim 16, Ito further teaches the activators comprise at least one of hydrated lime, alkali chlorides, alkali silicates, alkali phosphates, hydroxyethylcellulose, lithium accelerators, lithium sulfate, lithium carbonate, lithium citrate, lithium fluoride (Page 4, Lines 32-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (GB2098264, cited in IDS).
Regarding Claim 12, Ito further teaches the channels conveying the materials are concentric (Fig. 2- central pipe 13 for green concrete; dry material supply cylinder 12 for quick setting agent) but does not appear to explicitly teach transmitting through separate channels comprises transmitting the wet mix through a first channel and transmitting the activator through a second channel, the second channel arranged inside the first channel.  
However, the court has held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(C). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the second channel inside the first channel in order to convey material.

Regarding Claim 13, Ito further teaches the channels conveying the materials are concentric (Fig. 2) but does not appear to explicitly teach the second channel is arranged on an inner wall of the first channel
However, the court has held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(C). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the second channel on an inner wall of the first channel in order to convey material.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (GB2098264, cited in IDS) in view of Liu (CN1704385A with references to the machine English translation provided herewith).
Regarding Claim 17, Ito does not appear to explicitly teach the activator comprises a foaming agent.
Liu teaches an alternative concrete composition [0002] comprising a foaming agent [0007] in order to produce a light weight, high strength concrete with heat and sound insulation [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ito to include a foaming agent as taught by Liu with reasonable expectation of success to produce a light weight, high strength concrete with heat and sound insulation [0027].

Regarding Claim 18 and 19, Liu further teaches the foaming agent comprises at least one of alkylbenzene sulfonates, alkene sulfonates, and hydroxylalkane sulfates and a foaming additive in a range of 0.1 wt% to 3.0 wt% ([0008]- Sodium alkylbenzene sulfonate 1%-2%).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (GB2098264, cited in IDS) in view of Fu et al (Effect of methylcellulose admixture on the mechanical properties of cement, Cement and Concrete Research, Volume 26, Issue 4, 1996, Pages 535-538).
Regarding Claims 20 and 21, Ito does not appear to explicitly teach adding an air-entraining additive comprises at least one of methylcellulose, methylhydroxypropylcellulose or hydroxyethylcellulose to the foaming agent.
Chung teaches the addition of methylcellulous to cement paste increased tensile strength and ductility (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ito to include methylcellulous as an air-entraining agent as taught by Chung with reasonable expectation of success to increase tensile strength and ductility (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/16/22

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748